 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between CLS Nevada, Inc., a Nevada corporation (hereinafter referred
to as the “Company”), and Benjamin Sillitoe (hereinafter referred to as
“Executive”).

 

1.     Term of Employment. The initial term of this Agreement shall be for one
(1) years, beginning on July 1, 2018 (the “Effective Date”) and ending on June
30, 2019. Upon expiration of the initial term, this Agreement shall
automatically renew for successive terms of one (1) year, unless, without
limiting the application of Sections 5, 6 and 7 of this Agreement, either party,
at least sixty (60) days prior to such renewal, gives the other party written
notice of intent not to renew.

 

2.     Duties and Responsibilities. The Company hereby employs Executive as
Chief Executive Officer with such powers and duties in that capacity as may be
established from time to time by the Board of Directors of the Company in its
discretion. In addition, Executive will devote his entire time, attention and
energies to the business of the Company, its parent and their affiliates in such
capacity as may be requested by the Board of Directors of the Company from time
to time in its discretion during the term of this Agreement. During his
employment, Executive will not engage in any other business activities,
regardless of whether such activity is pursued for profits, gains, or other
pecuniary advantage. Executive shall use his best efforts and skill to best
promote the business and the interests of the Company. Executive shall at all
times use his best efforts to preserve and maintain the business relationships
between the Company and its executives, employees, clients, suppliers and
vendors.

 

3.     Compensation.

 

(a)     Base Salary. During the term of this Agreement, the Company will pay a
base salary of One Hundred Fifty Thousand Dollars ($150,000.00) per annum to
Executive, payable in installments according to the Company’s normal payroll
practices and less legal and applicable withholdings.

 

(b)     Salary Increases. The Company may, in its sole discretion, increase
Executive’s salary from time to time, depending on criteria such as Executive’s
performance and the financial performance of the Company.

 

(c)          Bonus. In addition to Executive’s base compensation hereunder,
Executive shall be entitled to receive, on an annual basis, a performance-based
bonus (i) in cash equal to two percent (2%) of the Company’s annual earnings
before interest, taxes, depreciation and amortization (“EBITDA”) and (ii) in
restricted shares of common stock, par value $0.0001 per share of CLS Holdings
USA, Inc. (“CLS”) (the “Common Stock”), of CLS equal to three percent (3%) of
the Company’s EBITDA. The bonus shall be payable ninety (90) days following the
end of each calendar year during the term of this Agreement. As an express
condition of Executive’s receipt of the bonus, Executive must be employed with
the Company on the last day of the applicable calendar year. Executive shall not
be entitled to any partial or pro-rated bonus if Executive is not employed at
the end of any calendar year during the term of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

(d)     Vacation. Executive shall be entitled to two weeks’ vacation per year
during each of the first two years following the Effective Date, three weeks’
vacation during the third year following the Effective Date, and four weeks’
vacation per year during each year thereafter during the term of this Agreement.

 

(e)     Holidays, Sick Days and Personal Days. Executive shall be entitled to
paid holidays and sick days in accordance with the Company’s policies applicable
to all employees.

 

(f)     Salary Continuation. If Executive is unable to work due to a physical or
mental illness (of a nature that meets the definition of “total disability” for
purposes of any Company disability insurance), the Company shall continue
Executive’s base salary for up to 90 days after Executive first becomes
disabled. This provision shall only apply once during the term of this
Agreement.

 

(g)     Health, Life and Disability Insurance and Profit Sharing Plans.
Executive shall be entitled to participate in Company group health, life,
disability, stock option, retirement, or 401(k) plans or programs, if and when
such plans or programs are offered by the Company, subject to the Executive
having met any eligibility requirements for participation therein.

 

(h)     Restricted Stock Signing Bonus.     CLS shall grant to Executive, on the
Effective Date, 500,000 shares of restricted common stock in CLS. The shares
shall become fully vested, and the restrictions removed, on the final day of the
initial term of this Agreement assuming the Executive remains employed by the
Company on such date. The grant of such restricted shares shall be evidenced by
a restricted stock grant agreement that contains these terms and other
provisions generally applicable to CLS’ restricted stock, including the
restrictions that Executive may not sell, transfer, pledge or assign such
restricted shares, may not vote such restricted shares, and will not have the
right to receive any dividends on the restricted shares until such restrictions
are removed.

(i)     Expense Reimbursement. The Company shall reimburse Executive for his
expenses incurred in providing services to the Company, including expenses for
travel, entertainment and similar items, in accordance with the Company’s
reimbursement policies as determined from time to time by the Board of the
Company.

 

4.     Performance Review. The Company shall provide Executive with an interim
review and evaluation of his performance on each anniversary of this Agreement.
It is contemplated that this review will normally occur in August of each year,
but said review may be postponed or delayed in appropriate circumstances.
Executive shall be responsible for taking action to initiate the performance
review.

 

5.     Death or Disability.

 

(a)     In the event of Executive’s death, this Agreement and the Employment’s
salary and compensation shall automatically end.

 

2

--------------------------------------------------------------------------------

 

 

 

(b)     Subject to Section 3(f), if Executive becomes unable to perform his
employment duties on a full-time basis the during the term of this Agreement,
his compensation under this Agreement shall automatically be suspended after any
accrued paid time off has been exhausted and shall continue to be suspended
until such time as Executive becomes able to resume his job duties for the
Company. In the event that Executive becomes unable to perform his employment
duties for a cumulative period of six months within any span of twelve months
during the term of this Agreement, this Agreement and Executive’s employment
will be automatically terminated.

 

6.     Termination by Company for Cause.

 

(a)     The Company may terminate this Agreement, and Executive’s employment,
“for cause” at any time. As used herein, “for cause” shall mean any one of the
following:

 

(i)     The willful breach or habitual neglect by Executive of his job duties
and responsibilities after notice by the Company; or

 

(ii)     Conviction of any felony that should cause Executive to be unfit for
continued employment by the Company or prevent Executive from performing his
duties hereunder; or

 

(iii)     Commission of an act of “dishonesty,” which act directly or indirectly
involves the Company (an act of Executive shall not be deemed to be “dishonest”
if Executive took such action in Executive’s good faith belief that it was
honest and in the best interest of the Company); or

 

(iv)     Any act or omission deemed as grounds for termination of employees as
set forth in the Company’s personnel policies in existence at the time;
or          

 

(v)     A material breach of this Agreement, after notice and an opportunity to
cure.

 

In the event the Company terminates Executive’s employment for cause,
Executive’s salary and any additional cash or equity compensation that would
otherwise be payable for that calendar year and prior years and subsequent years
shall automatically terminate and be forfeited.

 

7.     Effect on Restricted Stock in Event of Termination. Upon termination of
this Agreement by the Company for cause, any restricted stock granted, or to be
granted, pursuant to Section 3(h) hereof that has not been earned or vested as
of the date of termination shall be cancelled. Upon termination of this
Agreement by the Company without cause, any restricted stock granted pursuant to
Section 3(h) hereof that is not vested shall vest immediately upon the date of
termination.

 

8.     Cooperation. Upon the termination of this Agreement for any reason,
Executive agrees to cooperate with the Company in effecting a smooth transition
of the management of the Company with respect to the duties and
responsibilities, which Executive performed for the Company. Further, after
termination of this Agreement, Executive will upon reasonable notice,

 

3

--------------------------------------------------------------------------------

 

 

furnish such information and proper assistance to the Company as it may
reasonably require in connection with any litigation to which the Company is or
may become party.

 

9.     Confidentiality, Non-Compete and Property Rights. As a material
inducement to the Company to enter into this Agreement, Executive has executed
and delivered, or will execute and deliver, effective as of the Effective Date,
a Confidentiality, Non-Compete and Property Rights Agreement (“Non-Compete
Agreement”) in substantially the form attached hereto as Exhibit A. Upon the
Effective Date, Executive shall have resigned as an officer, director, and/or
employee from any and all businesses with which he is or has been affiliated
other than the Permitted Entities, if any, identified in the Non-Compete
Agreement.

 

10.     Resolution of Disputes by Arbitration. Any claim or controversy that
arises out of or relates to this Agreement, or the breach of it, will be
resolved by arbitration in Miami, Florida in accordance with the rules then
existing of the American Arbitration Association. Judgment upon the award
rendered may be entered in any court possessing jurisdiction over arbitration
awards. This Section shall not limit or restrict the Company’s right to obtain
injunctive relief for violations of the Non-Compete Agreement. The prevailing
party shall be entitled to payment for all costs and reasonable attorneys’ fees
(both trial and appellate) incurred by the prevailing party in regard to the
proceedings.

 

11.     Adequate Consideration. Executive expressly agrees that the Company has
provided adequate, reasonable consideration for the obligations imposed upon him
in this Agreement.

 

12.     Effect of Prior Agreements. This Agreement supersedes any prior
agreement or understanding between the Company and Executive.

 

13.     Limited Effect of Waiver by Company. If the Company waives a breach of
any provision of this Agreement by Executive, that waiver will not operate or be
construed as a waiver of later breaches by Executive.

 

14.     Notices.     All notices and other communications that are required or
may be given under this Agreement shall be in writing and shall be delivered
personally, by overnight courier or by certified mail, with postage prepaid and
with a return receipt requested, addressed to the party concerned at the
following addresses:

 

     If to the      Company:                 CLS Nevada, Inc.

11767 S. Dixie Hwy.

Suite 115

Miami, Florida 33156

Attn: Jeffrey Binder

 

     With a copy to:                            Broad and Cassel

                                                          1 North Clematis
Street

                                                          Suite 500

4

--------------------------------------------------------------------------------

 

 

 

West Palm Beach, Florida 33401

Attn: Kathleen L. Deutsch, P.A.

 

     If to Executive:                            Ben Sillitoe

1800 Industrial Road, Suite 180

Las Vegas, NV 89102

 

15.     Severability. If any provision of this Agreement is held invalid for any
reason, such invalid provision shall be reformed, to the extent possible, to
best reflect the intention of the parties, and the other provisions of this
Agreement will remain in effect, insofar as they are consistent with law.

 

16.     Assumption of Agreement by Company’s Successors and Assigns. At the
Company’s sole option, the Company’s rights and obligations under this Agreement
will inure to the benefit and be binding upon the Company’s successors and
assigns. Executive may not assign his rights and obligations under this
Agreement.

 

17.     Applicable Law. Executive and the Company agree that this Agreement
shall be subject to, and enforceable under, the laws of the State of Florida,
without giving effect to Florida’s choice of law provisions.

 

18.     Entire Agreement; Oral Modifications Not Binding. This instrument is the
entire Agreement between the Company and Executive with respect to the subject
matter hereof. Executive agrees that no other promises or commitments have been
made to Executive. This Agreement may be altered by the parties only by a
written Agreement signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on July
31, 2018.

 

 

CLS NEVADA, INC.   EXECUTIVE             By: /s/ Jeffrey Binder                 
                                /s/ Ben Sillitoe                               
                                     Jeffrey Binder   Ben Sillitoe

      Chairman and

      Chief Executive Officer

         

 

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONFIDENTIALITY. NON-COMPETE

AND PROPERTY RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 